Citation Nr: 1820969	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sinus disorder to include sinusitis and allergic rhinitis.     

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990, November 2008 to December 2009, and March 2013 to June 2015.  He was awarded a Combat Action Badge for his second period of service.  The Veteran served in the National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO). 

With respect to the claimed sinus disorder, while the Veteran has specifically identified his condition as sinusitis, review of the record reveals a diagnosis of allergic rhinitis.  As a result, the Veteran's claim has been recharacterized as a sinus disorder, to include sinusitis and allergic rhinitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a claimant's claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is associated with the record. 

The issue of service connection claim for traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during the period of active service from November 2008 to December 2009 and his military occupation specialty was combat engineer and gunner.    

2.  Symptoms of allergic rhinitis first began in active service and have been recurrent since service separation, allergic rhinitis was diagnosed one month after separation from active service in December 2009, the Veteran continues to have allergic rhinitis, and the Veteran's current allergic rhinitis is as likely as not related to active service.

3.  The Veteran's current sinusitis is as likely as not related to active service.

4.  The Veteran injured his low back during his second period of active service, symptoms of chronic back pain first began in active service and have been recurrent since service separation, a low back disability was diagnosed one month after separation from active service in December 2009, the Veteran continues to have low back pain, and the Veteran's current low back disability manifested by sacroiliitis with sciatica and low back pain is as likely as not related to active service.

5.  Degenerative joint disease of the lumbar spine was diagnosed by x-ray examination in April 2015. 

6.  Clear and unmistakable evidence demonstrates that tinnitus pre-existed the second period of active service. 

7.  The Veteran's tinnitus clearly and unmistakably existed prior to the second period of service, and there is competent and credible evidence that the tinnitus increased in severity during active service beyond the natural progression of the disease.

8.  Symptoms of headaches first began in active service and have been recurrent since service separation, headaches were diagnosed one month after separation from active service in December 2009, the Veteran continues to have chronic headaches, and the Veteran's current headaches are as likely as not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for the establishment of service connection for sinusitis have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for the establishment of service connection for low back disability manifested by sacroiliitis with sciatica, low back pain, and degenerative joint disease of the lumbar spine have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1153, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

5.  The criteria for the establishment of service connection for headaches have been met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Legal Criteria: Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C. § 1154 (b) (West 2012); 38 C.F.R. § 3.304 (d) (2017). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300 (c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Initial matters. 

Initially, the Board finds that the Veteran was a combat veteran and is entitled to the application of 38 U.S.C. § 1154 (b).  Service records show that the Veteran was awarded a Combat Action Badge for his service in Afghanistan from February 2009 to October 2009.   

Section 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

The Veteran's specific allegations concerning the injuries incurred in combat are addressed in the analysis below and the Board will consider the conditions and circumstances of the Veteran's service when adjudicating the service connection claims.





3.  Analysis: Service Connection for a Sinus Disorder. 

The Veteran contends that he incurred a sinus disorder in active service that first manifested when he was serving in Afghanistan.  At the video conference hearing before the Board in August 2017, the Veteran stated that he was given a nose spray by a medic.  His representative noted that the service treatment records show that the Veteran had 2 respiratory infections in Afghanistan and he continued to be symptomatic post deployment.  The Veteran stated that he was exposed to sand storms, burn pits, and heat.  The Veteran stated that he had nose surgery when he was a child but he did not have any sinus problems at the time of service entrance.  See the Board Hearing Transcript, pages 9-13.   

The Veteran served on active duty from September 1986 to September 1990, November 2008 to December 2009, and March 2013 to June 2015.  He was awarded a Combat Action Badge for his second period of service.  

Service treatment records for the first period of service indicate that on enlistment exam in February 1986, the Veteran reported having sinusitis and he stated that he did not have hay fever.  It was noted that the Veteran had an operation on his sinus at age 7; he underwent a bilateral antral.  The examining physician stated that this condition was not disabling.  Another note indicates that the Veteran had no current problems.  The preoperative and postoperative records dated in February 1976 indicate that the Veteran had chronic bilateral maxillary sinusitis and he underwent a bilateral antral window with good results.  Physical examination of the nose and sinus was normal.  A defect of the sinus was not detected. 

The Board finds that, although there is competent and credible evidence of a history of a sinus operation when the Veteran was age 7 or 8, a pre-existing sinus disorder was not detected or noted on the entrance examination report February 1986 or upon entrance to active service in November 2008.  The term "noted" denotes only such conditions as are recorded in examination reports.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304 (b)(1) (2017); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. 3.304 (b); Wagner, 370 F. 3d at 1096; VAOPGCPREC 3-03 (July 16, 2003).

The examining physician who conducted the February 1986 enlistment exam considered the prior history of sinus surgery and concluded that the condition and not disqualifying, and was not considered disabling.  It was noted that the Veteran did not have current problems and examination of the nose and sinus was normal.  

An October 2005 enlistment examination report for the National Guard indicates that the Veteran denied having sinusitis, hay fever, or allergic rhinitis.  The examining physician noted that at age 8, the veteran had nose surgery, the nose was plugged and the condition was no complications, no sequelae.  Physical examination of the nose was normal.

The Board finds that a preexisting sinus condition is not noted upon entry into service, and the Veteran is presumed to have been sound upon entry.  There is no clear and unmistakable evidence that establishes that a sinus disability pre-existed the first or second periods of active service.   

The Veteran served in his second period of active service from November 2008 to December 2009 and he served in Afghanistan from February 2009 to November 2009.  He was awarded a Combat Action badge for this service.  The service treatment records indicate that on pre deployment exam in September 2008, the Veteran reported that his health was excellent.  The Veteran had a class III hearing waiver.  No other defect was noted.  A November 2009 post deployment health assessment indicates that the Veteran reported that post deployment, his health was fair.  He stated that he had somewhat difficultly with his health problems.  He stated that he was exposed to burning trash, burning feces, sand and dust.  The Veteran separated from his second period of active service in December 2009. 

A January 2010 VA treatment record indicates that the Veteran reported having nasal congestion for one year.  He indicated that he would like to try something for it.  Examination of the nose and sinus revealed no rhinorrhea, stuffiness, sneezing, itching, or allergy epistaxis.  Assessment included allergic rhinitis.  A saline nasal rinse and Flonase were recommended.  A March 2010 post deployment health re-assessment indicates that the Veteran reported that he had trouble breathing.

A July 2010 private record from ENT Professional indicates that the Veteran reported having sinus and nasal congestion, worse in the Army National Guard.  The Veteran reported that this was the first year he felt allergic.  He stated that he had this illness for the last twelve months and he was treated with Z packs four times and it started Afghanistan.  He reported having watery eyes, congestion, and post nasal drip.  Examination revealed mild congestion.   The assessment was nasal congestion.  Allergy testing was planned.  Another July 2010 record indicates that the Veteran underwent allergy testing which was generally positive.  The doctor indicated that the obvious trigger was going to Afghanistan with all the dirt and stress.  It was noted that the Veteran had hay fever as a child.  Immunotherapy was recommended because of the severity of the symptoms and high reactivity.  

The August 2010 VA examination report indicates that the Veteran reported that soon after he was deployed to Afghanistan, he was exposed to extreme dust, burn pits, gun smoke, etc. and he developed chronic congestion of all sinuses, congested nose, chronic cough (especially, cough and wheezing with running), feeling of malaise, etc. throughout his deployment.  He indicated that most of the time he didn't seek any treatment.  He was given an inhaler by a medic to help with breathing.  One time he had sore throat and ear ache and was treated with antibiotics.  He continued with sinus congestion after he came back from deployment.  He was advised to go to an allergy specialist and was tested positive for several items and he is getting allergy desensitizations shots once a week for last four weeks.  He will receive full a 12 week treatment.  The Veteran stated that, since he has started getting the allergy shots, his sinus problem has gotten better; he still has congestion but doesn't have the malaise, sore throat, earache, fever, or cough.  Examination of the nose and sinuses was normal.  The VA examiner opined that the sinusitis was at least as likely as not caused by his active service.  

In an April 2011 statement, Dr. H. from ENT Professional Associates stated that the Veteran presented to him for the first time in July 2010 with a history of headache, sinus congestion, post nasal drip, and yellowish discharge that precipitated on his last tour of Afghanistan.  Dr. H. noted that the Veteran did not have these symptoms of sinusitis, allergy, headache, or nasal congestion prior to that time in his life.  Dr. H. further noted that in Afghanistan, the Veteran was exposed to immunizations, and pesticides, burning garbage, polluted air, and the Veteran began to experience post nasal drip, headaches, and drainage.  Dr. H. stated that he believed the Veteran had a hypersensitivity to environmental allergens.  Dr. H. noted that they have had a number of veterans with the Gulf War Syndrome that presented after the multiple exposures in that part of the world and they now know that those were contributed to by the combination of the pesticides, dirty air, immunizations, and the stresses of normal warfare.  Dr. H. indicated that the Veteran's exposure have resulted in test-positive responses to dandelion, house dust mites, mold, tree weed, grass, cat, dog and six molds being positive on his skin testing.  He required albuterol for bronchospasm as well.   In July of that year, they initiated aggressive immunotherapy, allergy avoidance and pharmacotherapy, and therapeutic intervention.  Dr. H. opined that the Veteran, as is typical for many of these soldiers in his experience, is likely to have had his major trigger from his service in Afghanistan, particularly since he did not have symptoms prior to that tour of duty.

VA treatment records dated in December 2012, November 2013, April 2015, and January 2016 indicate that the Veteran was treated for allergic rhinitis.  

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's allergic rhinitis first began in service, has been recurrent since service, and still exists.  The Board finds the Veteran's statements to be sufficient proof of this in-service symptoms and recurrent symptoms.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His statements are supported by the evidence of record, including the service treatment records and post service medical evidence.  There is competent and credible evidence of a diagnosis of allergic rhinitis one month after service separation.  The Veteran separated from his second period of active duty in December 2009.  VA treatment records dated in January 2010 show a diagnosis of allergic rhinitis.  VA treatment records dated from 2010 to present show continued treatment for allergic rhinitis.   

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current allergic rhinitis as likely as not is related to active service and began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for allergic rhinitis is granted.

Affording the Veteran the benefit of doubt, the Board concludes that the evidence shows that it is as likely as not that the Veteran has sinusitis that is medically related to active service.  The Board finds the Veteran's statements to be sufficient proof of this in-service sinus symptoms and recurrent symptoms.  Such symptoms are "observable" symptoms.  See Layno; supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His statements are supported by the evidence of record.  The record shows that the Veteran underwent a CT scan of the sinuses due to chronic sinus congestion in July 2010.  The impression was pan sinus mucosal thickening.  The August 2010 VA examiner opined that the sinusitis was at least as likely as not caused by his active service.  

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether sinusitis is as likely as not related to active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for sinusitis is granted.




4.  Service Connection for a low back disability. 

The Veteran contends that his current low back disability first manifested in active service and has continued since service.  At the video conference hearing before the Board in August 2017, the Veteran stated that he originally hurt his back in active service when he was lowering a 50 caliber machine gun off on the turret and it was a twisting motion.  The Veteran's service buddy testified that the Veteran fell one or two feet off the back of a helicopter in July 2010 in active service and sustained injuries.  See the Board Hearing Transcript, pages 19-20.   

Service treatment records for the first period of service indicate that on enlistment exam in February 1986, the Veteran denied having recurrent back pain.  Physical examination of the spine was normal.  A spine disability and symptoms are not show in the service treatment records for the first period of service.  An October 2005 enlistment examination report for the National Guard indicates that the Veteran denied having recurrent back pain or any back problem.  Physical examination of the spine was normal.

The Veteran served in his second period of active service from November 2008 to December 2009 and he served in Afghanistan from February 2009 to November 2009.  He was awarded a Combat Action badge for this service.  The service treatment records indicate that on pre deployment exam in September 2008, the Veteran reported that his health was excellent.  The Veteran had a class III hearing waiver.  No other defect was noted.  

An October 2009 service treatment record indicates that the Veteran presented with complaints of chronic back pain.  The Veteran denied any specific mechanism of injury.  He states that he wears an improved outer tactical vest (IOTV) on a nearly daily basis while running missions outside of the wire.  It was noted that the Veteran wears IOTV without break anywhere from 8 -36 hours stretches while sitting in mine resistant ambush protection vehicle on unimproved roads in Afghanistan.  It was noted that roads in Afghanistan range from dirt to wadi systems with huge ditches, boulders and the Veteran is "thrown around" constantly on trips.  The Veteran has been running these types of missions in Afghanistan for 10 months.  The assessment was acute on chronic back pain caused by prolonged use of IOTV on mission and condition of roads during mission.  The plan was symptomatic care as needed and Ibuprofen as needed.  The Veteran was instructed that if the pain continues and interferes with normal function, return to clinic for further evaluation, testing and treatment.

A November 2009 post deployment health assessment indicates that the Veteran reported that post deployment, his health was fair.  He stated that he had somewhat difficultly with his health problems.  He stated that he had back pain.  The Veteran separated from his second period of active service in December 2009.  

A January 2010 VA treatment record indicates that the Veteran reported that while in the military, he was bringing up a rifle and twisted his body, and he felt a pull in the back.  He stated that it did not really bother him but 2 months later, he felt it again.  He reported that since July, it has been gradually increasing.  He reported that in the past week, it has been good but prior to that, two or three times a week, he had shooting pain down the right leg followed by an aching pain for a day.  He stated that in general, he always felt a tightness in the upper buttocks on the right, and this only seemed to occur in a certain position, and it was not related to activity.  Examination of the back revealed mild tenderness of the right sacroiliac area.  There was no local atrophy, weakness, deformities, or redness.  The impression was low back pain, right sacroiliitis with sciatica.  He was given a consult for physical therapy.  

A March 2010 post deployment health re-assessment indicates that the Veteran reported that he had back pain.  

A June 2010 statement of medical examination and duty status indicates that the Veteran's injury was incurred in the line of duty.  The injury was described as follows: during deployment from February 2009 to October 2009, the Veteran sustained an injury to his lower back while operating his 50 Caliber machine gun. The statement indicates that it does not comprise a line of duty findings but authorizes the Veteran to seek an appointment for evaluation.    

The August 2010 VA examination report indicates that the Veteran reported having low back pain with a date of onset in June 2009.  He stated that he was loading his weapons and twisted his back.  The Veteran didn't seek any treatment and he hoped that it would get better.  It kept on going worse and after few months he also had sharp shooting pain and numbness to his right gluteal region and back of thigh up to the knee, which got better spontaneously after some time.  The Veteran sought treatment for it, he was sent to physical therapist and was advised to do certain exercises.  That didn't help much so he stopped doing it and just stayed in rest.  He avoided doing any exercise, avoided doing any lifting, etc. and gradually it got better.  Now, he has started running for exercise, and his back is okay with it.  He denied any pain at present but he stated that he is still not doing any other exercise, and not doing any lifting.  He has been pain free for about a month.  He stated that he feels stiffness in his lower back if he twists a certain way but he avoids that position and still has no pain.  It was noted that the Veteran had  occasional intermittent numbness in back and lateral aspect of right gluteal region and right thigh associated with sharp shooting pain radiating from lower back; this was improved now and he had no such pain for last few months.  The assessment was chronic lumbosacral stiffness with intermittent numbness in right gluteal region and thigh.

An August 2010 x-ray examination of the lumbar spine revealed that the lumbar vertebrae were normally aligned.  No fracture or subluxation was seen.  There was no loss of disc height or osteophyte formation.  No significant facet degenerative changes were seen.

VA treatment records dated in November 2010, November 2011, July 2012, November 2013, and November 2014 indicate that the Veteran was treated for low back pain.    

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's low back disability diagnosed as low back pain, right sacroiliitis with sciatica, first began during the second period of active service and has been recurrent since service, and still exists.  The Board finds the Veteran's statements to be sufficient proof of in-service symptoms and recurrent symptoms.  Such symptoms are "observable" symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His statements are supported by the evidence of record.  There is competent and credible evidence of a diagnosis of low back pain, right sacroiliitis with sciatica, one month after service separation.  The Veteran separated from his second period of active duty in December 2009.  VA treatment records dated in January 2010 show a diagnosis of low back pain, right sacroiliitis with sciatica.  VA treatment records dated from 2010 to present show continued treatment for low back pain.    

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current low back pain, right sacroiliitis with sciatica, as likely as not is related to active service and began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for low back pain, right sacroiliitis with sciatica, is granted.

Affording the Veteran the benefit of doubt, the Board concludes that the evidence shows that it is as likely as not that the Veteran has degenerative joint disease of the lumbar spine was incurred during the third period of active service from March 2013 to June 2015.  An April 2015 x-ray examination of the lumbar spine revealed early degenerative changes with marginal bony spurring and bony hypertrophy involving facet joints between L4 and L5 and L5 and S1.  The Board finds that the evidence shows that degenerative joint disease of the lumbar spine was detected during active service.  Service connection for degenerative joint disease of the lumbar spine is granted.

5.  Analysis: Service Connection for Tinnitus

The Veteran contends that service connection is warranted for tinnitus.   At the August 2017 Board videoconference hearing, he stated that he was exposed to multiple blasts due to improvised explosive devices (IEDs) during service in Afghanistan from February 2009 to October 2009.  He reported that he has had tinnitus since that period of service.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court indicated that if a disease is not noted at service entrance, the presumption of soundness applies under 38 U.S.C. § 1111.  The Court stated that the burden of proof then shifts to VA to establish by clear and unmistakable evidence both that a disease preexisted service and was not aggravated by service.  Id.  

The aggravation prong of the presumption of soundness requires VA to rely on affirmative evidence that there was no aggravation.  Horn, 25 Vet. App. at 235 (stating that "VA may not rest on the notion that the record contains insufficient evidence of aggravation" and the Secretary's failure "to produce clear and unmistakable evidence of lack of aggravation" entitles a claimant to a finding of in-service aggravation of the preexisting condition).
  
Service treatment records for the first period of service indicate that on enlistment exam in February 1986, the Veteran denied having ear problems.  Physical examination of the ears was normal.  Tinnitus was not detected upon enlistment exam and was not shown in the service treatment records for the first period of service.  An October 2005 enlistment examination report for the National Guard indicates that the Veteran denied having ear problems.  Physical examination of the ears was normal.  Tinnitus was not detected.    

The Veteran served in his second period of active service from November 2008 to December 2009 and he served in Afghanistan from February 2009 to November 2009.  He was awarded a Combat Action badge for this service.  The service treatment records indicate that on pre deployment exam in September 2008, the Veteran reported that his health was excellent.  The Veteran had a class III hearing waiver.  No other defect was noted.  

The Bord finds that the presumption of soundness attaches.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096   "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096  ).

The Board finds that there is clear and unmistakable evidence that the Veteran's current tinnitus pre-existed the second period of active service.  There is clear and unmistakable medical evidence which establishes a diagnosis of tinnitus prior to the second period of active service.  The medical evidence of record shows a diagnosis of tinnitus in March 2007.  A March 2007 comprehensive hearing evaluation conducted at Fort Sill in connection with his National Guard service indicates that the Veteran reported having tinnitus since 1991.  He reported having constant tinnitus.  Tinnitus was diagnosed.  An August 2009 service blast exposure narrative indicates that the Veteran reported having intermittent tinnitus before the blast exposure.  The August 2010 VA audiologic evaluation report indicates that the VA audiologist opined that the tinnitus preexisted service.  In light of this evidence, both lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's tinnitus pre-existed the second period of active service.

However, the Board finds that the evidence that demonstrates that the Veteran's preexisting tinnitus did not permanently increase in severity during service, that is, was not aggravated by service, does not rise to the level of clear and unmistakable.  In fact, there is affirmative evidence that the tinnitus was aggravated during the second period of service.  The record shows that an August 2009 service blast exposure narrative indicates that the Veteran reported having intermittent tinnitus before the blast exposure.  He reported that he now had chronic and consistent post blast tinnitus after the blast on July 28, 2009 and the tinnitus never fully resolved.  The report documents 10 specific blasts that the Veteran was exposed since February 2009.  The examining physician opined that the Veteran had a baseline tinnitus before the blast exposure and the tinnitus has worsened with the exposure but has not significantly affected the Veteran's ability to hear.  

Another August 2009 service treatment record indicates that the Veteran has been directly involved in 17 fire fights this deployment in the last 10 months.  The Veteran was a gunner with a route clearance patrol unit.  The Veteran reported that he hasn't gotten much sleep because the ringing in his ears was constant.  The Veteran stated that the ringing usually only lasts 5-7 days post fire fight, except this current episode has been constant since July 28, 2009. 

In a November 2009 medical assessment, the Veteran reported having tinnitus secondary RPG attacks while deployed.  A November 2009 post deployment health assessment indicates that the Veteran reported having ringing in the ears.  The Veteran separated from his second period of active service in December 2009. 

A March 2010 post deployment health assessment indicates that the Veteran continued to report having ringing in ears.  An October 2010 VA audiometric examination report indicates that the VA examiner stated that with regard to whether the tinnitus was aggravated by service, he could not resolve the issue without resort to mere speculation.  The VA examiner stated that there was no nexus of causation in the private audiological exams reviewed that show a link to military service and review of claims file failed to uncover any evidence that tinnitus was due to military service noise exposure. 

The Board finds that competent and credible evidence establishes that the Veteran's preexisting tinnitus permanently increased in severity during service, that is, it was aggravated by service.  The Board finds the evidence is in equipoise as to whether the pre-existing tinnitus was permanently aggravated during active service and the evidence which demonstrate that the pre-existing tinnitus was not permanently aggravated by active service does not rise to the level of clear and unmistakable.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted, as the presumption of soundness applies.

6.  Analysis: Service Connection for Headaches 

The Veteran seeks service connection for headaches.  During his 2017 Board videoconference hearing, the Veteran stated that he was exposed to multiple blasts due to IEDs during service in Afghanistan from February 2009 to October 2009.  He reported that he has had headaches since that period of service.    

Service treatment records for the first period of service indicate that on enlistment exam in February 1986, physical examination of the neurologic system was normal.  A headaches disorder was not shown in the first period of service.   

The record shows that the Veteran had chronic symptoms of headaches during his second period of active service.  The Veteran served in his second period of active service from November 2008 to December 2009 and he served in Afghanistan from February 2009 to November 2009.  He was awarded a Combat Action badge for this service.  The service treatment records indicate that on pre deployment exam in September 2008, the Veteran reported that his health was excellent.  The Veteran had a class III hearing waiver.  No other defect was noted.  

An August 2009 service treatment record indicates that the Veteran stated that he was exposed to 17 firefights in last 10 months.  An August 2009 service blast exposure narrative documents 10 specific blasts that the Veteran was exposed to since February 2009.  The Veteran reported having headaches for 5 hours after 3 blasts, and he reported having headaches for 2 hours after two of the blasts.  There was no clear diagnosis of concussion.  The examining physician indicated that the Veteran did not have recurrent headaches and if recurrent headaches began, he should be re-evaluated.  

In a November 2009 medical assessment, the Veteran reported having headaches secondary RPG attacks while deployed.  A November 2009 post deployment health assessment indicates that the Veteran had potential TBI.  The Veteran reported having bad headaches and he stated that the headaches were worst after the events.  A January 2010 VA treatment record shows an assessment of headaches.  A March 2010 post deployment health assessment indicates that the Veteran reported having bad headaches.  It was noted that the Veteran had potential TBI with persistent symptoms.

The Veteran was afforded a VA examination in August 2010.  The VA examination report indicates that the Veteran had the onset of headaches in 2009.  It was noted that the Veteran was in Afghanistan and worked as gunner in rout clearance during his deployment.  The Veteran stated that he was involved in 100+ explosions because of IEDs and RPGs, and about 30 of them were between 50 meters.  His vehicle was never hit directly.  He had no history of head injury, but he was dazed after few of those explosions.  He always continued on full duty after the explosions.  One time he went to the clinic after he came back to the base because his headache wasn't getting better.  He was checked and was not found to have concussions; he had no other clinic visits.  The Veteran reported that after he was exposed to a few explosions, he started to get bad headaches after the explosions.  He had throbbing headaches which lasted from half a day to a day.  He usually took Tylenol or ibuprofen, whichever he had.  The Veteran stated that he felt nauseous sometimes but no vomiting and he had no history of any other symptoms.  He reported that later on in the deployment, he started getting headaches even without getting exposed to explosions.  He continued to have headaches after he came back from deployment.  Now, he has been back for 8 months and his headaches are getting less severe and less frequent.  The Veteran reported that he gets headaches once a week, at a level of 4/10 on pain scale.  His headaches start as dull pain in frontal region and increases to throbbing headache.  He takes regular Tylenol and his headache subsides within an hour.  The VA examiner diagnosed chronic headaches and attributed this to undiagnosed illness. 

VA treatment records dated in August 2011, December 2012, November 2013, and January 2016 indicate that the Veteran was treated for headaches or migraine cephalgia.   

The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's headaches first began in active service, has been recurrent since service, and still exist.  The Board finds the Veteran's statements to be sufficient proof of in-service symptoms and recurrent symptoms.  Such symptoms are "observable" symptoms.  See Layno, supra.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service.  His statements are supported by the evidence of record, including the service treatment records and post service medical evidence.  There is competent and credible evidence of a diagnosis of headaches one month after service separation.  The Veteran separated from his second period of active duty in December 2009.  VA treatment records dated in January 2010 show a diagnosis of headaches.  VA treatment records dated from 2010 to present show continued treatment for headaches.    

Based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current headaches as likely as not is related to active service and began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted.

7.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the grants of service connection, further discussion of VA's duties to notify and assist is not warranted.
 


ORDER

Service connection for allergic rhinitis is granted.

Service connection for sinusitis is granted.   

Service connection for low back pain, right sacroiliitis with sciatica, and degenerative joint disease of the lumbar spine is granted. 

Service connection for tinnitus is granted.

Service connection for headaches is granted.   



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


